21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                 341 Meeting of Creditors Transcript Pg 1 of 35




                  (;+,%,7%
        0HHWLQJRI&UHGLWRUV7UDQVFULSW
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                 341 Meeting of Creditors Transcript Pg 2 of 35
                                                                         Page 1

    1      UNITED STATES BANKRUPTCY COURT

    2      SOUTHERN DISTRICT OF NEW YORK

    3      Case No. 21-10646

    4      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

    5      In the Matter of:

    6

    7      STONEWAY CAPITAL LIMITED et al.,

    8

    9                   Debtor.

   10      - - - - - - - - - - - - - - - - - - - - - - - - - - - - x

   11                         Office of the United States Trustee

   12                         U.S. Bankruptcy Court for the Southern

   13                         District of New York

   14                         One Bowling Green

   15                         New York, New York 10004

   16

   17                         May 4, 2021

   18

   19

   20

   21      341 Meeting of Creditors

   22

   23      B E F O R E :

   24      BRIAN S. MASUMOTO

   25      TRUSTEE

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                    516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                 341 Meeting of Creditors Transcript Pg 3 of 35
                                                                         Page 2

    1      A P P E A R A N C E S :

    2

    3      DRIVETRAIN

    4            Principal for the Debtors

    5            410 Park Avenue, Suite 900

    6            New York, New York 10022

    7

    8      BY:   DAVID MACK (TELEPHONICALLY)

    9

   10      SHEARMAN & STERLING LLP

   11            Attorneys for the Debtors

   12            599 Lexington Avenue

   13            New York, NY 10022

   14

   15      BY:   FRED SOSNICK

   16            JOHN GUELI

   17

   18      CLEARY GOTTLIEB STEEN & HAMILTON LLP

   19            Attorneys for Ad Hoc Group of Noteholders of the 10

   20            percent senior secured notes

   21            One Liberty Plaza

   22            New York, NY 10006

   23

   24      BY:   LUKE BAREFOOT

   25

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                    516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                 341 Meeting of Creditors Transcript Pg 4 of 35
                                                                        Page 3

    1      DUNNING REIVMAN, LLP

    2              Attorneys for Duro Felguera, Creditors

    3              1350 Broadway, Suite 2120

    4              New York, NY 10018

    5

    6      BY:     BRIAN DUNNING

    7              DAMIAN VALLEJO

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                    516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19        Exhibit B -
                 341 Meeting of Creditors Transcript Pg 5 of 35
                                                                               Page 4

    1                                P R O C E E D I N G S

    2                   MR. MASUMOTO:     Good afternoon.         Today's date is

    3      May 4, 2021.     It's approximately 1 p.m. in the afternoon.

    4      My name is Brian Masumoto.         I'm a trial attorney with the

    5      Office of the United States Trustees.

    6                   This is an initial 341 Meeting in the matter of

    7      Stoneway Capital Limited et al.           Case No., the Lead Case No.

    8      is 21-10646.     The case has been assigned to Judge James L.

    9      Garrity, Jr.

   10                   There are six cases associated with the lead case

   11      and today's 341 will include all six debtors.               This 341 will

   12      be conducted telephonically and is being recorded.                If

   13      parties require access to the transcript, they can contact

   14      our office for a list of the transcription providers.

   15                   All right.     Since this is a telephonic 341, I'll

   16      ask that when parties speak, they identify themselves for

   17      the record.

   18                   All right, let's begin with the principal of --

   19      I'm sorry.     Excuse me.     If there are parties who are online

   20      who are not speaking for the record, please mute your

   21      telephone.

   22                   All right.     Let's begin.       Would the principal of

   23      the debtor please state his name, address, and title for the

   24      record?

   25                   MR. MACK:     I am David Mack.        I am a director of

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                         516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19        Exhibit B -
                 341 Meeting of Creditors Transcript Pg 6 of 35
                                                                               Page 5

    1      each of the debtors other than the three entities that are

    2      limited partnerships.       And in those cases, I'm the director

    3      of the relevant general partner and I've held those

    4      positions since March 2020.         My address is care/of

    5      Drivetrain, LLC, 410 Park Avenue, Suite 900, New York, New

    6      York 10022.

    7                  MR. MASUMOTO:     Okay, Mr. Mack, would you swear or

    8      affirm the testimony you're about to give will be the truth

    9      and only the truth?

   10                  MR. MACK:    I do.

   11                  MR. MASUMOTO:     Thank you.       Please state other

   12      appearances for the record, beginning with debtor's counsel.

   13                  MR. SOSNICK:     Good afternoon.          It's Fred Sosnick

   14      from Shearman & Sterling on behalf of the debtors.

   15                  MR. MASUMOTO:     Okay, Mr. Sosnick, is there anyone

   16      else in your firm that will be participating today?

   17                  MR. GUELI:     Yes, hello, hi.        This is John Gueli,

   18      also from Shearman & Sterling.

   19                  MR. MASUMOTO:     I'm sorry.       Will the last -- the

   20      individual who spoke last please repeat for the record?

   21      Does anyone know whose phone is ringing?               Please mute your

   22      phone.

   23                  MR. GUELI:     Yeah, so, John Gueli, G-U-E-L-I, also

   24      of Shearman & Sterling for the debtors.

   25                  MR. MASUMOTO:     Okay.     Anyone else?       Okay.   All

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                        516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19         Exhibit B -
                 341 Meeting of Creditors Transcript Pg 7 of 35
                                                                                 Page 6

    1      right.      Please state other appearances for the record.

    2                    MR. BAREFOOT:     Good afternoon, Mr. Masumoto, Luke

    3      Barefoot from Cleary Gotlieb Steen & Hamilton, LLP for the

    4      Steering Committee of the Ad Hoc Group of Noteholders of the

    5      10 percent senior secured notes.

    6                    MR. MASUMOTO:     Okay.     Are there any other

    7      creditors?

    8                    MR. DUNNING:     (indiscernible).

    9                    MR. MASUMOTO:     I'm sorry.       Would the person that

   10      spoke last please repeat your statement?                Are there any

   11      other creditors who wish to state their appearance for the

   12      record?

   13                    MR. DUNNING:     Yes, sir.      This Brian Dunning from

   14      Dunning Reivman, LLP.         My partner, Damian Vallejo and I

   15      represent Duro Felguera, creditors.

   16                    MR. MASUMOTO:     I'm sorry.       Could you repeat the

   17      name of your creditors, and if you don't mind, could you

   18      spell it?

   19                    MR. DUNNING:     Duro Felguera, D-U-R-O F-E-L-G-U-E-

   20      R-A, one is Mompresa and one is Argentina.

   21                    MR. MASUMOTO:     Okay.     All right.      Any other

   22      parties, any other parties of interest or creditors?

   23                    All right.     Okay.    Mr. Mack, did you sign all the

   24      petitions in this case?

   25                    MR. MACK:    I did.

                                        Veritext Legal Solutions
        212-267-6868                      www.veritext.com                        516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19      Exhibit B -
                 341 Meeting of Creditors Transcript Pg 8 of 35
                                                                             Page 7

    1                   MR. MASUMOTO:      And to the best of your knowledge,

    2      are the petitions true and accurate statements that were

    3      filed on the record?

    4                   MR. MACK:   Yes, to the best of my knowledge they

    5      are.

    6                   MR. MASUMOTO:      Are you aware of any corrections,

    7      additions, or changes that should be noted for the record at

    8      this time?

    9                   MR. MACK:   Not at this time, no.

   10                   MR. MASUMOTO:      All right.    Thank you.    I believe

   11      an order was entered extending the time for the debtor to

   12      file -- debtors to file their schedules and the statement of

   13      financial affairs for each of the debtors.           I believe that

   14      extension date is May 21, 2021.         Is that correct?

   15                   MR. MACK:   That is my belief, yes.

   16                   MR. MASUMOTO:      All right.    And to the best of your

   17      knowledge, do you expect the debtor will be able to meet

   18      that deadline for the filing of schedules and the statement

   19      of financial affairs?

   20                   MR. MACK:   Yes.     We are working to file them on or

   21      before May 21.

   22                   MR. MASUMOTO:      For the record and just for the

   23      benefit of other parties, since the debtor's schedules and

   24      statement of financial affairs have not been filed, this 341

   25      Meeting will be adjourned at the conclusion of this meeting

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                       516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                 341 Meeting of Creditors Transcript Pg 9 of 35
                                                                          Page 8

    1      and at the present time -- well, not at the present time --

    2      the adjourn date will be June 2, 2021 at 1 p.m. at which

    3      time we hope and anticipate that the schedules and statement

    4      of financial affairs will be filed.

    5                  Once again, if for some reason the schedules are

    6      not filed when due or there is an extension, an additional

    7      extension of time to file, we may decide to extend the

    8      adjourned hearing date.

    9                  We would -- we do not intend to conclude the 341

   10      until there's an opportunity for parties and interests to

   11      question the debtor about their schedules and statement of

   12      financial affairs.

   13                  All right.    So, Mr. Mack, generally speak, again,

   14      I know this is a somewhat complicated case, but if you can

   15      state for the record a general description of the debtor and

   16      the circumstances that led to the filing of the bankruptcy

   17      petition.

   18                  MR. MACK:    Certainly, the debtor's a holding

   19      company and do not directly carry on material business

   20      operations except for the Stoneway Capital Corporation which

   21      leases turbine to Argentinal operating subsidiaries, but

   22      otherwise, they just maintain their (indiscernible)

   23      interests in (indiscernible)non-debtor operating

   24      subsidiaries which are four Argentine entities that operate

   25      various power stations around Buenes Aires.

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                    516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19     Exhibit B -
                341 Meeting of Creditors Transcript Pg 10 of 35
                                                                            Page 9

    1                  The capital structure is high level, approximately

    2      686 million of senior secured notes issued by SCC which is

    3      Stoneway Capital Corporation and guaranteed by of two of the

    4      debtors and secured with pledges of equity interests in

    5      other assets from each of the other debtors.            There is

    6      approximately 26.1 million in outstanding principal due

    7      under a revolving credit agreement in Argentina where the

    8      Argentinal operating subsidiaries are the borrowers, and

    9      that facility also benefits from the same guaranteed

   10      collateral package that (indiscernible).

   11                  And finally, there is term loan, the borrower of

   12      which is non-debtor, a non-debtor entity.            I've got to

   13      remember.    Did I call it GRM?       I'm not, off the top of my

   14      head, what the full name is, but it's GRM (indiscernible).

   15      But it's guaranteed by Stoneway Capital, SGLP, which is the

   16      Stoneway Group, LP, and Stoneway Power Generation, Inc.

   17      That term loan, the outstanding principal amount is

   18      approximately 271 million dollars.

   19                  Essentially in 2020, in March 2020, there are a

   20      series of defaults under the loan agreements, both the term

   21      loan and the notes, arising from operational difficulties in

   22      Argentina as well as the financial situation and economic

   23      crisis that was going on in Argentina at that point.

   24                  That led to a formal forbearance agreement signed

   25      in May 2020, and, which in turn, led to a restructuring

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                       516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19      Exhibit B -
                341 Meeting of Creditors Transcript Pg 11 of 35
                                                                           Page 10

    1      support agreement that was signed in September 2020 that

    2      provided for a non-insolvency-based reorganization to take

    3      place in Canada by what is known as a CBCA proceeding.

    4      Under that, the notes would be converted into new senior

    5      secured notes issued by Stoneway Capital Corporation for the

    6      same principal amount.      The term loan, which is the 271

    7      million dollars, will be converted into 50 percent of common

    8      shares, 100 percent of the preferred shares in GRM.                That

    9      CBCA was (indiscernible) Ontario courts in October 2020.

   10      And then -- and was proceeding in December 2020, there was

   11      an adverse decision in Argentina related to a plant called

   12      (indiscernible) which restricted its operations.

   13                  Following that, there were a number of

   14      adjournments of the Noteholders meetings in Canada that were

   15      required to approve the plan.         And in March of this year,

   16      the restricting support agreement was amended in light of

   17      (indiscernible) including the termination on the proposed

   18      restructuring support agreement on March 31.

   19                  On March 31, the RSA, the restructuring support

   20      agreement expired but the parties agree to a one-week

   21      standstill through April 7.        And then on April 7, in the

   22      late evening we discovered there would be no further

   23      extension of the (indiscernible) and thus, the debtors

   24      commenced the case on April 7.

   25                  MR. MASUMOTO:    All right.       Thank you.    With

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                        516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19    Exhibit B -
                341 Meeting of Creditors Transcript Pg 12 of 35
                                                                         Page 11

    1      respect to the filing of the bankruptcy petition, there were

    2      some First Day motions that were filed with the Court.             Can

    3      you just briefly identify those motions?

    4                  MR. MACK:   I believe it was the retention of Tom

    5      Cook, joint administration and a sort of general automatic

    6      stay-type motion that you enter into, you often enter into

    7      with cases with non-US subsidiaries.

    8                  MR. MASUMOTO:    All right.

    9                  MR. MACK:   There may be others, but I think that

   10      was it from memory.

   11                  MR. MASUMOTO:    All right.       At the present time,

   12      there are at least two motions that have filed by -- I

   13      guess, the entities I'll refer to has ad hoc noteholders.

   14      Can you identify those motions?

   15                  MR. MACK:   Correct.      Certainly, there is a motion

   16      for a cross-border protocol.        There's a motion to lift the

   17      stay as it relates to contesting the withdrawal of the CBCA

   18      proceeding and there is an abstention motion seeking the

   19      Court, asking the Court to abstain from the filing -- from

   20      hearing this case so that the noteholders could proceed with

   21      a case in Canada.

   22                  MR. MASUMOTO:    All right.       My understanding is the

   23      cross-border protocol motion and the lift stay motion are

   24      scheduled for May 28th.      Is that correct?

   25                  MR. MACK:   I believe that is the case.

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                     516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19     Exhibit B -
                341 Meeting of Creditors Transcript Pg 13 of 35
                                                                          Page 12

    1                   MR. MASUMOTO:      Has the abstention motion been

    2      scheduled?

    3                   MR. MACK:   I believe the Court is scheduled to

    4      hear that on June 7th currently.

    5                   MR. MASUMOTO:      June 7th, I'm sorry, June 7th, is

    6      that correct?

    7                   MR. MACK:   I believe that's the case.

    8                   MR. MASUMOTO:      Okay.     And with respect to the

    9      motions that have been filed, is there any -- has a

   10      discovery schedule with respect to the abstention motion, my

   11      understanding, has the discovery schedule be agreed upon?

   12                   MR. MACK:   I believe a discovery schedule has been

   13      agreed upon.     At the moment, the debtors and the ad hoc

   14      group are undertaking discovery from one another.

   15                   MR. MASUMOTO:      Okay.     At the present time, is the

   16      debtor -- does the debtor intend to file any motions before

   17      the Court in addition to what's been filed?

   18                   MR. MACK:   Yes.     I think -- this is not an

   19      exclusive list, but I think the current ones we are

   20      intending to file, one is, is one related to (indiscernible)

   21      bank account.     We've opened a deposit account at the City

   22      National Bank.     And we believe (indiscernible) through the

   23      ordinary course of business.            We're going to file a motion

   24      (indiscernible) opening and closing each bank account.

   25                   We will be filing -- excuse me -- a stipulation

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                      516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19     Exhibit B -
                341 Meeting of Creditors Transcript Pg 14 of 35
                                                                          Page 13

    1      with UMB Bank who is indentured trustee and collateral

    2      (indiscernible), and the parties acknowledge the occurrence

    3      of certain pre-petition and post-petition (indiscernible) on

    4      the parties.

    5                   I (indiscernible) the automatic stay in exchange

    6      for an agreement by the debtors should not seek sanctions

    7      against UMB.

    8                   We do, in terms of DIP financing, we do intend to

    9      seek court authority to enter into a DIP (indiscernible)

   10      financing.     That process is still underway.         With the

   11      assistance of their investment banker, we've developed an

   12      initial DIP budget and are beginning to solicit interest and

   13      proposals from parties of interest.

   14                   And then we will also be filing interim -- excuse

   15      me -- interim compensation procedures, (indiscernible)

   16      retention applications, so a monthly compensation procedure

   17      for the professionals and then a variety of retention

   18      applications.     The current retention applications

   19      contemplated are for Shearman & Sterling.            Bennett Jones is

   20      Canadian counsel, Lazard as financial advisor, RSM as an

   21      accounting firm, and (indiscernible).            And (indiscernible)

   22      ordinary course professional who is dealing with an

   23      arbitration matter that we have pending.

   24                   MR. MASUMOTO:   I'm sorry.       Who's the financial

   25      advisor?

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                      516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19     Exhibit B -
                341 Meeting of Creditors Transcript Pg 15 of 35
                                                                          Page 14

    1                  MR. MACK:   Lazard.

    2                  MR. MASUMOTO:    Okay.     Okay.     Any other motions

    3      that you're aware of?

    4                  MR. MACK:   Not at this time that I'm aware of.

    5                  MR. MASUMOTO:    All right.        With respect to the

    6      accounts at the UMB Bank, has the debtor taken a position as

    7      to whether those bank accounts are property of the state?

    8                  MR. MACK:   These are the omnibus accounts.            We've

    9      provided account statements, I believe, to your office.                 The

   10      accounts at UMB are in the name of Stoneway Capital

   11      Corporation.    I believe the ad hoc groups have taken the

   12      position that they control of the accounts.            The debtors are

   13      continuing to evaluate (indiscernible) with respect to the

   14      accounts.

   15                  MR. MASUMOTO:    Okay.     All right.     With respect to

   16      the debtor's operations, I believe in the 1007-2

   17      declaration, you stated, as you mentioned earlier, that most

   18      of the debtors are essentially holding companies.

   19                  MR. MACK:   Correct.

   20                  MR. MASUMOTO:    But you also made mention to the

   21      fact that SCC, which I guess is Stoneway Capital Corporation

   22      also leases turbines to the Argentinian operating entities.

   23      Is that correct?

   24                  MR. MACK:   Correct, yes.

   25                  MR. MASUMOTO:    All right.        Does that leasing

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                       516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19    Exhibit B -
                341 Meeting of Creditors Transcript Pg 16 of 35
                                                                         Page 15

    1      activity continue post-petition?

    2                   MR. MACK:   Yes, it has.

    3                   MR. MASUMOTO:   Okay.     And with respect to the

    4      lease payments, are those lease payments continuing post-

    5      petition?

    6                   MR. MACK:   Yes, I believe that the (indiscernible)

    7      to the debtor entities from the operating entities so our

    8      carryover (indiscernible) leases the equipment at

    9      (indiscernible).     SPI Energy remits a monthly lease payment

   10      for equipment at San Pedro to the SCC Offshore accounts.               In

   11      terms of disbursements relating to the leases, we, SCC does

   12      have a contract with (indiscernible) in connection with the

   13      operation and maintenance of the turbines as well as

   14      professional service provider fees.           We are evaluating

   15      whether the seek to use (indiscernible) cash collateral to

   16      make those lease payments or do so by the DIP.

   17                   MR. MASUMOTO:   Okay.     So do you have an estimate

   18      of the amount of the lease payments that are up-streamed on

   19      a monthly basis?

   20                   MR. MACK:   Not off the top of my head, I don't.

   21                   MR. MASUMOTO:   Okay.

   22                   MR. MACK:   I'll get it for the next meeting.

   23                   MR. MASUMOTO:   Are those lease payments to be

   24      deposited into the new bank accounts that you intend to

   25      establish?

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                      516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                341 Meeting of Creditors Transcript Pg 17 of 35
                                                                        Page 16

    1                  MR. MACK:   No.     They go to the -- they continue to

    2      go into the UMB account.

    3                  MR. MASUMOTO:      Okay.    And so the UMB accounts are

    4      accounts over which you have no control without the consent

    5      of the noteholders.     Is that correct?

    6                  MR. MACK:   As mentioned, we're still evaluating

    7      our rights and (indiscernible) rights over those accounts.

    8                  MR. MASUMOTO:      Okay.    I believe, I believe you had

    9      mentioned you had wanted to open up new bank accounts.            Is

   10      that correct?

   11                  MR. MACK:   Yes.

   12                  MR. MASUMOTO:      What would be --

   13                  MR. MACK:   Yeah.     At the moment, just one, one

   14      bank account.

   15                  MR. MASUMOTO:      Okay.    And what would be the

   16      purpose of that bank account?          What funds will be deposited

   17      in those accounts?

   18                  MR. MACK:   At the moment, the only intended funds

   19      (indiscernible) is proceeds from a (indiscernible).

   20                  MR. MASUMOTO:      Okay.    At this time, are you in --

   21                  MR. MACK:   We'll use that, that account to make,

   22      to make payments on the DIP budget, like professionals.

   23                  MR. MASUMOTO:      Okay with the DIP funds, the DIP

   24      amounts, do you have -- are you in a position at this time

   25      to identify the potential DIP amounts that you'll be

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                    516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19    Exhibit B -
                341 Meeting of Creditors Transcript Pg 18 of 35
                                                                         Page 17

    1      seeking?

    2                  MR. MACK:   I'm afraid I'm not at the moment.

    3      We've done an initial DIP budget but it's still being

    4      revised.

    5                  MR. MASUMOTO:    Okay.     And with respect to the pre-

    6      petition operations, what month -- what funds were up-

    7      streamed to the debtor aside from the lease payments?             Were

    8      there any amounts that up-streamed separate and apart from

    9      the lease payments that we discussed earlier?

   10                  MR. MACK:   I don't believe so, but I would have to

   11      verify that.

   12                  MR. MASUMOTO:    Okay.     And so, to your knowledge, I

   13      know you said you weren’t entirely sure of the amount, but

   14      do you know if any lease payments have been up-streamed to

   15      the debtor post-petition?

   16                  MR. MACK:   I don't know the answer to that.

   17                  MR. MASUMOTO:    Okay.     All right.    Can you give us

   18      sort of a general idea of the debtor's intention for

   19      purposes of reorganization?        I know a lot of things are in

   20      flux, and I know there's an abstention motion which, I

   21      guess, is a preliminary hurdle that has to be overcome, but

   22      assuming the debtor continues in bankruptcy, what would be

   23      the debtor's overall plan of reorganization?

   24                  MR. MACK:   I mean the debtors are still organizing

   25      themselves in the Chapter 11 (indiscernible) Shearman and

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                     516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19    Exhibit B -
                341 Meeting of Creditors Transcript Pg 19 of 35
                                                                         Page 18

    1      other professionals to develop (indiscernible) strategy for

    2      the case.    To begin the process, the debtors have reached

    3      out to term lenders and to noteholders to begin discussions

    4      around what a plan may look like, but at this point in time,

    5      the noteholders have declined to engage pending resolution

    6      of the abstention request.       But we are, you know, still

    7      thinking the debtors and the professionals are still

    8      planning out the strategy and what some of these

    9      reorganizations may look like.

   10                  MR. MASUMOTO:    All right.

   11                  MR. MACK:   The plans may look like.

   12                  MR. MASUMOTO:    All right.       Can you tell me whether

   13      any of the term lenders and noteholders overlap in terms of

   14      their holdings?

   15                  MR. MACK:   I don't know the answer to that.          I

   16      don't believe they do, but I generally don't know.

   17                  MR. MASUMOTO:    Okay.     And with respect to any of

   18      the debtor and/or its affiliates, including any non-debtor

   19      affiliate, do you know if any of the debtor entities and/or

   20      their affiliates have any interest in either the noteholders

   21      or the term lenders?

   22                  MR. MACK:   I'm sorry.      Do you mean do the debtors

   23      or any of their affiliates are either term debt or no debt?

   24                  MR. MASUMOTO:    Yes, indirectly through different

   25      entities?

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                     516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19       Exhibit B -
                341 Meeting of Creditors Transcript Pg 20 of 35
                                                                              Page 19

    1                   MR. MACK:   I do not believe any of them do.

    2                   MR. MASUMOTO:   Okay.     All right.       At this time, as

    3      I said, pending the filing of the schedules and statement of

    4      financial affairs, which may give rise to additional

    5      questions, at this time, I would like to open up the meeting

    6      to questions from the creditors and/or other parties in

    7      interest.     However, I would like to caution the participants

    8      that the question at this 341 Meeting should be generally

    9      directed at the overall debtor's operations, its finances

   10      and so forth.     The purpose of the questioning -- questions

   11      should not be for discovery purposes.            I believe there'll be

   12      ample opportunity for that, so with those restrictions in

   13      mind, I'll ask if anybody has any questions.              Please

   14      identify yourself for the record before you ask your

   15      questions.     Are there any questions?

   16                   MR. BAREFOOT:   Good afternoon, Mr. Mack and Mr.

   17      Masumoto.     This is Luke Barefoot from Cleary Gotlieb on

   18      behalf of the Steering Committee of the Ad Hoc Group of

   19      Noteholders.     A few questions, if I may.

   20                   MR. MASUMOTO:   Please proceed.

   21                   MR. BAREFOOT:   So, first off, I just wanted to

   22      offer for the benefit of all parties one clarification.                   I

   23      believe that Mr. Mack noted that the scheduling on the

   24      abstention motion was set for June 7th.              We have a

   25      stipulated scheduling order that provides that the Court

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                         516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19    Exhibit B -
                341 Meeting of Creditors Transcript Pg 21 of 35
                                                                         Page 20

    1      will set the hearing date on or after June 17th, not June

    2      7th.   So I just didn't want there to be confusion in the

    3      record on that point.

    4                  MR. MACK:   My apologies.

    5                  MR. BAREFOOT:    No problems and I may have just

    6      misheard you.    Mr. Mack, in the First Day declaration that

    7      you filed, it reflects that the debtors borrowed under two

    8      separate unsecured promissory notes pursuant to which they

    9      obtained financing from Grammercy around March 30, 2021, in

   10      approximately 1.2 million.       What was the proceeds of that

   11      borrowing used for?

   12                  MR. MACK:   I believe the proceeds of that

   13      borrowing were used to pay professional fees.

   14                  MR. BAREFOOT:    And do you know how much, if any,

   15      of the proceeds of that borrowing remain available to the

   16      debtor as of today?

   17                  MR. MACK:   I don't believe any.

   18                  MR. BAREFOOT:    Okay.     And you mentioned, you know,

   19      opening this bank, new bank account.           Can you just -- I

   20      didn't quite catch it.      What was the name of the bank in

   21      which you opened this account?

   22                  MR. MACK:   City National Bank.

   23                  MR. BAREFOOT:    Thank you.       And is that going to be

   24      a 345-compliant account?

   25                  MR. MACK:   I don't know the answer to that.           I

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                     516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19    Exhibit B -
                341 Meeting of Creditors Transcript Pg 22 of 35
                                                                         Page 21

    1      mean I assume City National Bank is a USC-authorized

    2      suppository.

    3                  MR. BAREFOOT:    Okay.     Do you know, if rough terms,

    4      what the total available, unencumbered cash balance for the

    5      debtors is as of today to satisfy administrative expenses?

    6                  MR. MACK:   At the moment, we are negotiating DIP

    7      financing regarding that.

    8                  MR. BAREFOOT:    Understood.       Before taking account

    9      of any DIP financing that you may have obtained approval of

   10      and borrow under, as of today, what is the total balance of

   11      unencumbered cash that is available to the debtors to

   12      satisfy administrative expenses?

   13                  MR. MACK:   Subject to ongoing diligence around the

   14      UMB accounts, I don't believe we have any other additional

   15      cash, although we may have some (indiscernible) and cash

   16      held by Bank of New York pursuant to an indemnity

   17      arrangement that it was old indentured trustee.

   18                  MR. BAREFOOT:    Understood.       You mentioned your

   19      efforts to obtain post-petition financing.           What is your

   20      anticipated timetable to market and ultimately obtain

   21      approval of a post-petition facility?

   22                  MR. MACK:   I don't have an answer to that question

   23      at this point other than we are working on it as a high

   24      priority.

   25                  MR. BAREFOOT:    Have you identified any potential

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                     516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                341 Meeting of Creditors Transcript Pg 23 of 35
                                                                        Page 22

    1      lenders with whom you've begun discussion on a potential

    2      post-petition facility?

    3                  MR. MACK:   We have reached out to the, we've

    4      reached out to the term loan lenders as they are a potential

    5      source of (indiscernible) funding and then in the coming

    6      days, we've going to be running a (indiscernible) process

    7      which (indiscernible).

    8                  MR. BAREFOOT:      And as of today, aside from your

    9      discussion with term loan lenders, you've not had

   10      discussions with any other potential lenders concerning

   11      potential post-petition financing?

   12                  MR. MACK:   I personally have not.       I don't believe

   13      Lazard have, but they may have.

   14                  MR. BAREFOOT:      Okay.   One other line of question.

   15      You mention the debtors are a holding company.          Are you

   16      aware of payments being made from the debtors' own accounts

   17      pre-petition to trade creditors and suppliers of the

   18      operating (indiscernible)?

   19                  MR. MACK:   I don't know the answer to that

   20      question sitting here today.

   21                  MR. BAREFOOT:      Okay.   One last question, with

   22      respect to the account at UMB, you had stated that it was

   23      your belief that those all in Stoneway Capital's name.            In

   24      giving that testimony --

   25                  MR. MACK:   I --

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                    516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19       Exhibit B -
                341 Meeting of Creditors Transcript Pg 24 of 35
                                                                            Page 23

    1                  MR. BAREFOOT -- I'm sorry.         Go ahead.

    2                  MR. MACK:   I said there, you know, a number of

    3      accounts at UMB within the debtor pool.              I'm not sure --

    4      some are in SCC's name, but I believe there may be, I think

    5      there might be some in other company names.              There's a

    6      number of UMB accounts.

    7                  MR. BAREFOOT:    Understood.

    8                  MR. MACK:   Some of them are certainly with SCC.

    9                  MR. BAREFOOT:    And when you said that some of the

   10      accounts may be in another entities' name, is it your

   11      understanding that those other accounts that are not in one

   12      of the debtor's names, are in the name of UMB?

   13                  MR. MACK:   Under (indiscernible) UMB.           I'm not

   14      sure (indiscernible).

   15                  MR. BAREFOOT:    Are you aware of the distinction

   16      between the collateral, what's known as the collateral

   17      accounts and the omnibus account that's held at UMB?

   18                  MR. MACK:   High level but not in any specific

   19      detail.

   20                  MR. BAREFOOT:    Okay.     And do you have

   21      understanding as to whether the name in which those

   22      operating accounts versus -- excuse me -- collateral

   23      accounts versus omnibus accounts are held?

   24                  MR. MACK:   I'm not sure of the answer to that.

   25      I'd need to consult with counsel.

                                     Veritext Legal Solutions
        212-267-6868                   www.veritext.com                         516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19       Exhibit B -
                341 Meeting of Creditors Transcript Pg 25 of 35
                                                                            Page 24

    1                  MR. BAREFOOT:     Thank you very much, Mr. Masumoto.

    2      Nothing further from me at this point.

    3                  MR. MASUMOTO:     All right.       Thank you.    Are there

    4      any other questions?

    5                  MR. DUNNING:     Sure.     This is Brian Dunning,

    6      counsel for the creditors.        If I may, I do have a couple.

    7                  MR. MASUMOTO:     Okay.     Please proceed.

    8                  MR. DUNNING:     Sure.     Mr. Mack, you said earlier

    9      you intended to file a motion relating to one of the

   10      arbitrations in which Stoneway and some of its subsidiaries

   11      are participating.      Can you tell us the arbitration in

   12      particular where -- that this applies to and the nature of

   13      the motion?

   14                  MR. MACK:    I don't think I decided if I'd be

   15      filing any motion as it relates to arbitration.              The only

   16      reference to the arbitration was as to one of the ordinary

   17      course of professionals that we are using in connection with

   18      one of the arbitrations.

   19                  MR. DUNNING:     Well, I think you mentioned

   20      something about a stay and its application to subsidiaries.

   21      Perhaps I (indiscernible).

   22                  MR. MACK:    That's, that is a stipulation with UMB,

   23      the indentured trustee.

   24                  MR. DUNNING:     Okay.

   25                  MR. MACK:    And it is not in connection with the

                                      Veritext Legal Solutions
        212-267-6868                    www.veritext.com                       516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19         Exhibit B -
                341 Meeting of Creditors Transcript Pg 26 of 35
                                                                              Page 25

    1      arbitration.

    2                   MR. DUNNING:     Okay.     Thank you.     Also, this is the

    3      last question I have.        Under the contracts, and this

    4      involves the bond holders as well with the contracts

    5      involving a few of the power plants that were built in

    6      Argentina.     There were accounts at BONY back in New York

    7      that were supposed to be contingency accounts.                What is the

    8      status of those accounts, do you know?

    9                   MR. MACK:   I do not know.

   10                   MR. DUNNING:     Okay.     That's it.     That's all I

   11      have.   Thank you.

   12                   MR. MASUMOTO:     All right.        Thank you.    All right.

   13      Any other questions?        All right.      At this time, I'd like to

   14      remind all the parties that this 341 Meeting will be

   15      adjourned to June 2nd at 1 p.m.           Thank you very much for

   16      your participation.

   17                   MR. MACK:   Thank you.       Bye.

   18                   (Whereupon these proceedings were concluded)

   19

   20

   21

   22

   23

   24

   25

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                        516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                341 Meeting of Creditors Transcript Pg 27 of 35
                                                                        Page 26

    1                              C E R T I F I C A T I O N

    2

    3              I, Sonya Ledanski Hyde, certified that the foregoing

    4      transcript is a true and accurate record of the proceedings.

    5

    6

    7

    8      Sonya Ledanski Hyde

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20      Veritext Legal Solutions

   21      330 Old Country Road

   22      Suite 300

   23      Mineola, NY 11501

   24

   25      Date:     May 7, 2021

                                       Veritext Legal Solutions
        212-267-6868                     www.veritext.com                  516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19          Exhibit B -
                341 Meeting of Creditors Transcript Pg 28 of 35
      [& - attorneys]                                                                   Page 1

                &                       4           addition 12:17         anticipate 8:3
       & 2:10,18 5:14,18      4 1:17 4:3            additional 8:6         anticipated 21:20
         5:24 6:3 13:19       410 2:5 5:5             19:4 21:14           anybody 19:13
                                                    additions 7:7          apart 17:8
                1                       5
                                                    address 4:23 5:4       apologies 20:4
       1 4:3 8:2 25:15        50 10:7               adjourn 8:2            appearance 6:11
       1.2 20:10              599 2:12              adjourned 7:25         appearances 5:12
       10 2:19 6:5                      6             8:8 25:15              6:1
       100 10:8                                     adjournments           application 24:20
                              686 9:2
       10004 1:15                                     10:14                applications
       10006 2:22                       7
                                                    administration           13:16,18,18
       10018 3:4              7 10:21,21,24           11:5                 applies 24:12
       10022 2:6,13 5:6         26:25               administrative         approval 21:9,21
       1007-2 14:16           7th 12:4,5,5 19:24      21:5,12              approve 10:15
       11 17:25                 20:2                adverse 10:11          approximately
       11501 26:23                      9           advisor 13:20,25         4:3 9:1,6,18 20:10
       1350 3:3               900 2:5 5:5           affairs 7:13,19,24     april 10:21,21,24
       17th 20:1                                      8:4,12 19:4          arbitration 13:23
                                        a
                2                                   affiliate 18:19          24:11,15,16 25:1
                              able 7:17
       2 8:2                                        affiliates 18:18,20    arbitrations
                              abstain 11:19
       2020 5:4 9:19,19                               18:23                  24:10,18
                              abstention 11:18
         9:25 10:1,9,10                             affirm 5:8             argentina 6:20
                                12:1,10 17:20
       2021 1:17 4:3 7:14                           afraid 17:2              9:7,22,23 10:11
                                18:6 19:24
         8:2 20:9 26:25                             afternoon 4:2,3          25:6
                              access 4:13
       21 7:14,21                                     5:13 6:2 19:16       argentinal 8:21
                              account 12:21,21
       21-10646 1:3 4:8                             agree 10:20              9:8
                                12:24 14:9 16:2
       2120 3:3                                     agreed 12:11,13        argentine 8:24
                                16:14,16,21 20:19
       26.1 9:6                                     agreement 9:7,24       argentinian 14:22
                                20:21,24 21:8
       271 9:18 10:6                                  10:1,16,18,20        arising 9:21
                                22:22 23:17
       28th 11:24                                     13:6                 arrangement
                              accounting 13:21
       2nd 25:15                                    agreements 9:20          21:17
                              accounts 14:6,7,8
                                                    ahead 23:1             aside 17:7 22:8
                3               14:10,12,14 15:10
                                                    aires 8:25             asking 11:19
       30 20:9                  15:24 16:3,4,7,9
                                                    al 1:7 4:7             assets 9:5
       300 26:22                16:17 21:14 22:16
                                                    amended 10:16          assigned 4:8
       31 10:18,19              23:3,6,10,11,17
                                                    amount 9:17 10:6       assistance 13:11
       330 26:21                23:22,23,23 25:6
                                                      15:18 17:13          associated 4:10
       341 1:21 4:6,11,11       25:7,8
                                                    amounts 16:24,25       assume 21:1
         4:15 7:24 8:9 19:8   accurate 7:2 26:4
                                                      17:8                 assuming 17:22
         25:14                acknowledge 13:2
                                                    ample 19:12            attorney 4:4
       345 20:24              activity 15:1
                                                    answer 17:16           attorneys 2:11,19
                              ad 2:19 6:4 11:13
                                                      18:15 20:25 21:22      3:2
                                12:13 14:11 19:18
                                                      22:19 23:24

                                       Veritext Legal Solutions
       212-267-6868                      www.veritext.com                         516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19         Exhibit B -
                341 Meeting of Creditors Transcript Pg 29 of 35
      [authority - cross]                                                              Page 2

       authority 13:9        benefit 7:23 19:22     cases 4:10 5:2        confusion 20:2
       authorized 21:1       benefits 9:9             11:7                connection 15:12
       automatic 11:5        bennett 13:19          cash 15:15 21:4         24:17,25
         13:5                best 7:1,4,16            21:11,15,15         consent 16:4
       available 20:15       bond 25:4              catch 20:20           consult 23:25
         21:4,11             bony 25:6              caution 19:7          contact 4:13
       avenue 2:5,12 5:5     border 11:16,23        cbca 10:3,9 11:17     contemplated
       aware 7:6 14:3,4      borrow 21:10           certain 13:3            13:19
         22:16 23:15         borrowed 20:7          certainly 8:18        contesting 11:17
                b            borrower 9:11            11:15 23:8          contingency 25:7
                             borrowers 9:8          certified 26:3        continue 15:1
       b 1:23
                             borrowing 20:11        changes 7:7             16:1
       back 25:6
                               20:13,15             chapter 17:25         continues 17:22
       balance 21:4,10
                             bowling 1:14           circumstances         continuing 14:13
       bank 12:21,22,24
                             brian 1:24 3:6 4:4       8:16                  15:4
         13:1 14:6,7 15:24
                               6:13 24:5            city 12:21 20:22      contract 15:12
         16:9,14,16 20:19
                             briefly 11:3             21:1                contracts 25:3,4
         20:19,20,22 21:1
                             broadway 3:3           clarification         control 14:12 16:4
         21:16
                             budget 13:12             19:22               converted 10:4,7
       banker 13:11
                               16:22 17:3           cleary 2:18 6:3       cook 11:5
       bankruptcy 1:1
                             buenes 8:25              19:17               corporation 8:20
         1:12 8:16 11:1
                             built 25:5             closing 12:24           9:3 10:5 14:11,21
         17:22
                             business 8:19          collateral 9:10       correct 7:14 11:15
       barefoot 2:24 6:2
                               12:23                  13:1 15:15 23:16      11:24 12:6 14:19
         6:3 19:16,17,21
                             bye 25:17                23:16,22              14:23,24 16:5,10
         20:5,14,18,23
                                       c            coming 22:5           corrections 7:6
         21:3,8,18,25 22:8
                                                    commenced 10:24       counsel 5:12
         22:14,21 23:1,7,9   c 2:1 4:1 26:1,1
                                                    committee 6:4           13:20 23:25 24:6
         23:15,20 24:1       call 9:13
                                                      19:18               country 26:21
       based 10:2            called 10:11
                                                    common 10:7           couple 24:6
       basis 15:19           canada 10:3,14
                                                    companies 14:18       course 12:23
       beginning 5:12          11:21
                                                    company 8:19            13:22 24:17
         13:12               canadian 13:20
                                                      22:15 23:5          court 1:1,12 11:2
       begun 22:1            capital 1:7 4:7
                                                    compensation            11:19,19 12:3,17
       behalf 5:14 19:18       8:20 9:1,3,15 10:5
                                                      13:15,16              13:9 19:25
       belief 7:15 22:23       14:10,21
                                                    compliant 20:24       courts 10:9
       believe 7:10,13       capital's 22:23
                                                    complicated 8:14      credit 9:7
         11:4,25 12:3,7,12   care 5:4
                                                    concerning 22:10      creditors 1:21 3:2
         12:22 14:9,11,16    carry 8:19
                                                    conclude 8:9            6:7,11,15,17,22
         15:6 16:8,8 17:10   carryover 15:8
                                                    concluded 25:18         19:6 22:17 24:6
         18:16 19:1,11,23    case 1:3 4:7,7,8,10
                                                    conclusion 7:25       crisis 9:23
         20:12,17 21:14        6:24 8:14 10:24
                                                    conducted 4:12        cross 11:16,23
         22:12 23:4            11:20,21,25 12:7
                               18:2
                                       Veritext Legal Solutions
       212-267-6868                      www.veritext.com                        516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19         Exhibit B -
                341 Meeting of Creditors Transcript Pg 30 of 35
      [current - giving]                                                               Page 3

       current 12:19         description 8:15      engage 18:5            filed 7:3,24 8:4,6
         13:18               detail 23:19          enter 11:6,6 13:9         11:2,12 12:9,17
       currently 12:4        develop 18:1          entered 7:11              20:7
                d            developed 13:11       entirely 17:13         filing 7:18 8:16
                             different 18:24       entities 5:1 8:24         11:1,19 12:25
       d 4:1 6:19
                             difficulties 9:21        11:13 14:22 15:7       13:14 19:3 24:15
       damian 3:7 6:14
                             diligence 21:13          15:7 18:19,25       finally 9:11
       date 4:2 7:14 8:2
                             dip 13:8,9,12            23:10               finances 19:9
         8:8 20:1 26:25
                               15:16 16:22,23,23   entity 9:12            financial 7:13,19
       david 2:8 4:25
                               16:25 17:3 21:6,9   equipment 15:8            7:24 8:4,12 9:22
       day 11:2 20:6
                             directed 19:9            15:10                  13:20,24 19:4
       days 22:6
                             directly 8:19         equity 9:4             financing 13:8,10
       deadline 7:18
                             director 4:25 5:2     essentially 9:19          20:9 21:7,9,19
       dealing 13:22
                             disbursements            14:18                  22:11
       debt 18:23,23
                               15:11               establish 15:25        firm 5:16 13:21
       debtor 1:9 4:23
                             discovered 10:22      estimate 15:17         first 11:2 19:21
         7:11,17 8:11,15
                             discovery 12:10       et 1:7 4:7                20:6
         8:23 9:12,12
                               12:11,12,14 19:11   evaluate 14:13         flux 17:20
         12:16,16 14:6
                             discussed 17:9        evaluating 15:14       following 10:13
         15:7 17:7,15,22
                             discussion 22:1,9        16:6                forbearance 9:24
         18:18,18,19 20:16
                             discussions 18:3      evening 10:22          foregoing 26:3
         23:3
                               22:10               exchange 13:5          formal 9:24
       debtor's 5:12 7:23
                             distinction 23:15     exclusive 12:19        forth 19:10
         8:18 14:16 17:18
                             district 1:2,13       excuse 4:19 12:25      four 8:24
         17:23 19:9 23:12
                             dollars 9:18 10:7        13:14 23:22         fred 2:15 5:13
       debtors 2:4,11
                             drivetrain 2:3 5:5    expect 7:17            full 9:14
         4:11 5:1,14,24
                             due 8:6 9:6           expenses 21:5,12       funding 22:5
         7:12,13 9:4,5
                             dunning 3:1,6 6:8     expired 10:20          funds 16:16,18,23
         10:23 12:13 13:6
                               6:13,13,14,19       extend 8:7                17:6
         14:12,18 17:24
                               24:5,5,8,19,24      extending 7:11         further 10:22
         18:2,7,22 20:7
                               25:2,10             extension 7:14 8:6        24:2
         21:5,11 22:15,16
                             duro 3:2 6:15,19         8:7 10:23                     g
       december 10:10
       decide 8:7                      e                      f           g 4:1 5:23 6:19
       decided 24:14         e 1:23,23 2:1,1 4:1   f 1:23 6:19 26:1       garrity 4:9
       decision 10:11          4:1 5:23 6:19,19    facility 9:9 21:21     general 5:3 8:15
       declaration 14:17       26:1                   22:2                   11:5 17:18
         20:6                earlier 14:17 17:9    fact 14:21             generally 8:13
       declined 18:5           24:8                fees 15:14 20:13          18:16 19:8
       defaults 9:20         economic 9:22         felguera 3:2 6:15      generation 9:16
       deposit 12:21         efforts 21:19            6:19                give 5:8 17:17
       deposited 15:24       either 18:20,23       file 7:12,12,20 8:7       19:4
         16:16               energy 15:9              12:16,20,23 24:9    giving 22:24


                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                         516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19          Exhibit B -
                341 Meeting of Creditors Transcript Pg 31 of 35
      [go - masumoto]                                                                    Page 4

       go 16:1,2 23:1                  i                      j            limited 1:7 4:7 5:2
       going 9:23 12:23      idea 17:18            james 4:8               line 22:14
         20:23 22:6          identified 21:25      john 2:16 5:17,23       list 4:14 12:19
       good 4:2 5:13 6:2     identify 4:16 11:3    joint 11:5              llc 5:5
         19:16                 11:14 16:25 19:14   jones 13:19             llp 2:10,18 3:1 6:3
       gotlieb 6:3 19:17     include 4:11          jr 4:9                     6:14
       gottlieb 2:18         including 10:17       judge 4:8               loan 9:11,17,20,21
       grammercy 20:9          18:18               june 8:2 12:4,5,5          10:6 22:4,9
       green 1:14            indemnity 21:16          19:24 20:1,1         look 18:4,9,11
       grm 9:13,14 10:8      indentured 13:1          25:15                lot 17:19
       group 2:19 6:4          21:17 24:23                                 lp 9:16
                                                             k
         9:16 12:14 19:18    indirectly 18:24                              luke 2:24 6:2
       groups 14:11                                know 5:21 8:14             19:17
                             indiscernible 6:8
       guaranteed 9:3,9                               17:13,14,16,19,20              m
                               8:22,23 9:10,14
         9:15                                         18:6,15,16,19
                               10:9,12,17,23                               mack 2:8 4:25,25
       gueli 2:16 5:17,17                             20:14,18,25 21:3
                               12:20,22,24 13:2                               5:7,10 6:23,25 7:4
         5:23,23                                      22:19 23:2 25:8,9
                               13:3,5,9,15,21,21                              7:9,15,20 8:13,18
       guess 11:13 14:21                           knowledge 7:1,4
                               14:13 15:6,8,9,12                              11:4,9,15,25 12:3
         17:21                                        7:17 17:12
                               15:15 16:7,19,19                               12:7,12,18 14:1,4
                h                                  known 10:3 23:16
                               17:25 18:1 21:15                               14:8,19,24 15:2,6
                               22:5,6,7,18 23:13              l
       hamilton 2:18 6:3                                                      15:20,22 16:1,6
       head 9:14 15:20         23:14 24:21         l 4:8 5:23 6:19            16:11,13,18,21
       hear 12:4             individual 5:20       late 10:22                 17:2,10,16,24
       hearing 8:8 11:20     initial 4:6 13:12     lazard 13:20 14:1          18:11,15,22 19:1
         20:1                  17:3                   22:13                   19:16,23 20:4,6
       held 5:3 21:16        insolvency 10:2       lead 4:7,10                20:12,17,22,25
         23:17,23            intend 8:9 12:16      lease 15:4,4,9,16          21:6,13,22 22:3
       hello 5:17              13:8 15:24             15:18,23 17:7,9         22:12,19,25 23:2
       hi 5:17               intended 16:18           17:14                   23:8,13,18,24
       high 9:1 21:23          24:9                leases 8:21 14:22          24:8,14,22,25
         23:18               intending 12:20          15:8,11                 25:9,17
       hoc 2:19 6:4 11:13    intention 17:18       leasing 14:25           maintain 8:22
         12:13 14:11 19:18   interest 6:22         led 8:16 9:24,25        maintenance
       holders 25:4            13:12,13 18:20      ledanski 26:3,8            15:13
       holding 8:18            19:7                legal 26:20             march 5:4 9:19
         14:18 22:15         interests 8:10,23     lenders 18:3,13            10:15,18,19 20:9
       holdings 18:14          9:4                    18:21 22:1,4,9,10    market 21:20
       hope 8:3              interim 13:14,15      level 9:1 23:18         masumoto 1:24
       hurdle 17:21          investment 13:11      lexington 2:12             4:2,4 5:7,11,15,19
       hyde 26:3,8           involves 25:4         liberty 2:21               5:25 6:2,6,9,16,21
                             involving 25:5        lift 11:16,23              7:1,6,10,16,22
                             issued 9:2 10:5       light 10:16                10:25 11:8,11,22
                                                                              12:1,5,8,15 13:24
                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                          516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19        Exhibit B -
                341 Meeting of Creditors Transcript Pg 32 of 35
      [masumoto - plant]                                                              Page 5

        14:2,5,15,20,25     mute 4:20 5:21        offshore 15:10         overlap 18:13
        15:3,17,21,23                n            okay 5:7,15,25,25               p
        16:3,8,12,15,20                             6:6,21,23 12:8,15
                            n 2:1 4:1 26:1                               p 2:1,1 4:1
        16:23 17:5,12,17                            14:2,2,15 15:3,17
                            name 4:4,23 6:17                             p.m. 4:3 8:2 25:15
        18:10,12,17,24                              15:21 16:3,8,15
                              9:14 14:10 20:20                           package 9:10
        19:2,17,20 24:1,3                           16:20,23 17:5,12
                              22:23 23:4,10,12                           park 2:5 5:5
        24:7 25:12                                  17:17 18:17 19:2
                              23:21                                      participants 19:7
       material 8:19                                20:18 21:3 22:14
                            names 23:5,12                                participating 5:16
       matter 1:5 4:6                               22:21 23:20 24:7
                            national 12:22                                 24:11
        13:23                                       24:24 25:2,10
                              20:22 21:1                                 participation
       mean 17:24 18:22                           old 21:17 26:21
                            nature 24:12                                   25:16
        21:1                                      omnibus 14:8
                            need 23:25                                   particular 24:12
       meet 7:17                                    23:17,23
                            negotiating 21:6                             parties 4:13,16,19
       meeting 1:21 4:6                           once 8:5
                            new 1:2,13,15,15                               6:22,22 7:23 8:10
        7:25,25 15:22                             ones 12:19
                              2:6,6,13,22 3:4                              10:20 13:2,4,13
        19:5,8 25:14                              ongoing 21:13
                              5:5,5 10:4 15:24                             19:6,22 25:14
       meetings 10:14                             online 4:19
                              16:9 20:19 21:16                           partner 5:3 6:14
       memory 11:10                               ontario 10:9
                              25:6                                       partnerships 5:2
       mention 14:20                              open 16:9 19:5
                            non 8:23 9:12,12                             pay 20:13
        22:15                                     opened 12:21
                              10:2 11:7 18:18                            payment 15:9
       mentioned 14:17                              20:21
                            noted 7:7 19:23                              payments 15:4,4
        16:6,9 20:18                              opening 12:24
                            noteholders 2:19                               15:16,18,23 16:22
        21:18 24:19                                 20:19
                              6:4 10:14 11:13                              17:7,9,14 22:16
       million 9:2,6,18                           operate 8:24
                              11:20 16:5 18:3,5                          pedro 15:10
        10:7 20:10                                operating 8:21,23
                              18:13,20 19:19                             pending 13:23
       mind 6:17 19:13                              9:8 14:22 15:7
                            notes 2:20 6:5 9:2                             18:5 19:3
       mineola 26:23                                22:18 23:22
                              9:21 10:4,5 20:8                           percent 2:20 6:5
       misheard 20:6                              operation 15:13
                            number 10:13                                   10:7,8
       moment 12:13                               operational 9:21
                              23:2,6                                     person 6:9
        16:13,18 17:2                             operations 8:20
                            ny 2:13,22 3:4                               personally 22:12
        21:6                                        10:12 14:16 17:6
                              26:23                                      petition 8:17 11:1
       mompresa 6:20                                19:9
                                      o                                    13:3,3 15:1,5 17:6
       month 17:6                                 opportunity 8:10
                                                                           17:15 21:19,21
       monthly 13:16        o 1:23 4:1 6:19         19:12
                                                                           22:2,11,17
        15:9,19               26:1                order 7:11 19:25
                                                                         petitions 6:24 7:2
       motion 11:6,15,16    obtain 21:19,20       ordinary 12:23
                                                                         phone 5:21,22
        11:18,23,23 12:1    obtained 20:9           13:22 24:16
                                                                         place 10:3
        12:10,23 17:20        21:9                organizing 17:24
                                                                         plan 10:15 17:23
        19:24 24:9,13,15    occurrence 13:2       outstanding 9:6
                                                                           18:4
       motions 11:2,3,12    october 10:9            9:17
                                                                         planning 18:8
        11:14 12:9,16       offer 19:22           overall 17:23 19:9
                                                                         plans 18:11
        14:2                office 1:11 4:5,14    overcome 17:21
                                                                         plant 10:11
                              14:9

                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                         516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19          Exhibit B -
                341 Meeting of Creditors Transcript Pg 33 of 35
      [plants - shares]                                                                 Page 6

       plants 25:5           professional           reference 24:16          14:25 17:17 18:10
       plaza 2:21              13:22 15:14 20:13    reflects 20:7            18:12 19:2 24:3
       please 4:20,23        professionals          regarding 21:7           25:12,12,13
         5:11,20,21 6:1,10     13:17 16:22 18:1     reivman 3:1 6:14       rights 16:7,7
         19:13,20 24:7         18:7 24:17           related 10:11          ringing 5:21
       pledges 9:4           promissory 20:8          12:20                rise 19:4
       point 9:23 18:4       property 14:7          relates 11:17          road 26:21
         20:3 21:23 24:2     proposals 13:13          24:15                rough 21:3
       pool 23:3             proposed 10:17         relating 15:11         rsa 10:19
       position 14:6,12      protocol 11:16,23        24:9                 rsm 13:20
         16:24               provided 10:2          relevant 5:3           running 22:6
       positions 5:4           14:9                 remain 20:15                     s
       post 13:3 15:1,4      provider 15:14         remember 9:13
                                                                           s 1:24 2:1 4:1
         17:15 21:19,21      providers 4:14         remind 25:14
                                                                           san 15:10
         22:2,11             provides 19:25         remits 15:9
                                                                           sanctions 13:6
       potential 16:25       purpose 16:16          reorganization
                                                                           satisfy 21:5,12
         21:25 22:1,4,10       19:10                  10:2 17:19,23
                                                                           scc 9:2 14:21
         22:11               purposes 17:19         reorganizations
                                                                             15:10,11 23:8
       power 8:25 9:16         19:11                  18:9
                                                                           scc's 23:4
         25:5                pursuant 20:8          repeat 5:20 6:10
                                                                           schedule 12:10,11
       pre 13:3 17:5           21:16                  6:16
                                                                             12:12
         22:17                        q             represent 6:15
                                                                           scheduled 11:24
       preferred 10:8                               request 18:6
                             question 8:11                                   12:2,3
       preliminary                                  require 4:13
                               19:8 21:22 22:14                            schedules 7:12,18
         17:21                                      required 10:15
                               22:20,21 25:3                                 7:23 8:3,5,11 19:3
       present 8:1,1                                resolution 18:5
                             questioning 19:10                             scheduling 19:23
         11:11 12:15                                respect 11:1 12:8
                             questions 19:5,6                                19:25
       principal 2:4 4:18                             12:10 14:5,13,15
                               19:10,13,15,15,19                           secured 2:20 6:5
         4:22 9:6,17 10:6                             15:3 17:5 18:17
                               24:4 25:13                                    9:2,4 10:5
       priority 21:24                                 22:22
                             quite 20:20                                   seek 13:6,9 15:15
       problems 20:5                                restricted 10:12
                                       r                                   seeking 11:18
       procedure 13:16                              restricting 10:16
                                                                             17:1
       procedures 13:15      r 1:23 2:1 4:1 6:19    restrictions 19:12
                                                                           senior 2:20 6:5
       proceed 11:20           6:20 26:1            restructuring
                                                                             9:2 10:4
         19:20 24:7          reached 18:2 22:3        9:25 10:18,19
                                                                           separate 17:8
       proceeding 10:3         22:4                 retention 11:4
                                                                             20:8
         10:10 11:18         reason 8:5               13:16,17,18
                                                                           september 10:1
       proceedings           record 4:17,20,24      revised 17:4
                                                                           series 9:20
         25:18 26:4            5:12,20 6:1,12 7:3   revolving 9:7
                                                                           service 15:14
       proceeds 16:19          7:7,22 8:15 19:14    right 4:15,18,22
                                                                           set 19:24 20:1
         20:10,12,15           20:3 26:4              6:1,21,23 7:10,16
                                                                           sglp 9:15
       process 13:10         recorded 4:12            8:13 10:25 11:8
                                                                           shares 10:8,8
         18:2 22:6           refer 11:13              11:11,22 14:5,15

                                       Veritext Legal Solutions
       212-267-6868                      www.veritext.com                         516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19          Exhibit B -
                341 Meeting of Creditors Transcript Pg 34 of 35
      [shearman - withdrawal]                                                           Page 7

       shearman 2:10         steering 6:4 19:18    testimony 5:8           type 11:6
         5:14,18,24 13:19    sterling 2:10 5:14       22:24                         u
         17:25                 5:18,24 13:19       thank 5:11 7:10
                                                                           u 5:23 6:19,19
       sign 6:23             stipulated 19:25         10:25 20:23 24:1
                                                                           u.s. 1:12
       signed 9:24 10:1      stipulation 12:25        24:3 25:2,11,12
                                                                           ultimately 21:20
       sir 6:13                24:22                  25:15,17
                                                                           umb 13:1,7 14:6
       sitting 22:20         stoneway 1:7 4:7      things 17:19
                                                                             14:10 16:2,3
       situation 9:22          8:20 9:3,15,16,16   think 11:9 12:18
                                                                             21:14 22:22 23:3
       six 4:10,11             10:5 14:10,21          12:19 23:4 24:14
                                                                             23:6,12,13,17
       solicit 13:12           22:23 24:10            24:19
                                                                             24:22
       solutions 26:20       strategy 18:1,8       thinking 18:7
                                                                           understanding
       somewhat 8:14         streamed 15:18        three 5:1
                                                                             11:22 12:11 23:11
       sonya 26:3,8            17:7,8,14           time 7:8,9,11 8:1
                                                                             23:21
       sorry 4:19 5:19       structure 9:1            8:1,3,7 11:11
                                                                           understood 21:8
         6:9,16 12:5 13:24   subject 21:13            12:15 14:4 16:20
                                                                             21:18 23:7
         18:22 23:1          subsidiaries 8:21        16:24 18:4 19:2,5
                                                                           undertaking
       sort 11:5 17:18         8:24 9:8 11:7          25:13
                                                                             12:14
       sosnick 2:15 5:13       24:10,20            timetable 21:20
                                                                           underway 13:10
         5:13,15             suite 2:5 3:3 5:5     title 4:23
                                                                           unencumbered
       source 22:5             26:22               today 5:16 20:16
                                                                             21:4,11
       southern 1:2,12       suppliers 22:17          21:5,10 22:8,20
                                                                           united 1:1,11 4:5
       speak 4:16 8:13       support 10:1,16       today's 4:2,11
                                                                           unsecured 20:8
       speaking 4:20           10:18,19            tom 11:4
                                                                           usc 21:1
       specific 23:18        supposed 25:7         top 9:13 15:20
                                                                           use 15:15 16:21
       spell 6:18            suppository 21:2      total 21:4,10
       spi 15:9              sure 17:13 23:3       trade 22:17                       v
       spoke 5:20 6:10         23:14,24 24:5,8     transcript 4:13         vallejo 3:7 6:14
       standstill 10:21      swear 5:7                26:4                 variety 13:17
       state 4:23 5:11 6:1             t           transcription           various 8:25
         6:11 8:15 14:7                               4:14                 verify 17:11
                             t 26:1,1
       stated 14:17 22:22                          trial 4:4               veritext 26:20
                             take 10:2
       statement 6:10                              true 7:2 26:4           versus 23:22,23
                             taken 14:6,11
         7:12,18,24 8:3,11                         trustee 1:11,25                  w
                             telephone 4:21
         19:3                                         13:1 21:17 24:23     want 20:2
                             telephonic 4:15
       statements 7:2                              trustees 4:5            wanted 16:9
                             telephonically 2:8
         14:9                                      truth 5:8,9               19:21
                               4:12
       states 1:1,11 4:5                           turbine 8:21            we've 12:21 13:11
                             tell 18:12 24:11
       stations 8:25                               turbines 14:22            14:8 17:3 22:3,6
                             term 9:11,17,20
       status 25:8                                    15:13                week 10:20
                               10:6 18:3,13,21
       stay 11:6,17,23                             turn 9:25               weren’t 17:13
                               18:23 22:4,9
         13:5 24:20                                two 9:3 11:12           wish 6:11
                             termination 10:17
       steen 2:18 6:3                                 20:7                 withdrawal 11:17
                             terms 13:8 15:11
                               18:13 21:3
                                      Veritext Legal Solutions
       212-267-6868                     www.veritext.com                          516-608-2400
21-10646-jlg   Doc 75-2 Filed 05/21/21 Entered 05/21/21 21:06:19   Exhibit B -
                341 Meeting of Creditors Transcript Pg 35 of 35
      [working - york]                                                           Page 8

       working 7:20
         21:23
                 x
       x 1:4,10
                 y
       yeah 5:23 16:13
       year 10:15
       york 1:2,13,15,15
         2:6,6,13,22 3:4
         5:5,6 21:16 25:6




                                     Veritext Legal Solutions
       212-267-6868                    www.veritext.com                    516-608-2400
